Citation Nr: 1400980	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  12-02 580A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected hypertension and/or psychiatric disorder.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Laura K. Sirianni, Attorney


ATTORNEY FOR THE BOARD

T. Adams, Counsel




INTRODUCTION

The Veteran served on active duty from February 1998 to July 2004.

These matters are on appeal from a September 2009 decision by the Department of Veteran Affairs (VA) Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania.

In a June 2013 decision, the RO granted service connection for major depressive disorder (claimed as any mental disorder).  Accordingly, that claim is no longer before the Board.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

With regard to the Veteran's sleep apnea claim, on January 2009 VA examination, the examiner opined that his sleep apnea was not caused by his hypertension, but did they comment on whether the Veteran's service-connected hypertension aggravated sleep apnea.  Additionally, the Veteran has also now asserted that his sleep apnea is secondary to his service-connected psychiatric disorder (which was granted in a June 2013 rating decision).  Consequently, the Board finds that the medical evidence is not sufficient upon which to decide the claim and another VA examination is warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  The Veteran is advised that failure to report for a VA examination, without good cause, may have adverse consequences on his claim.  38 C.F.R. § 3.655 (2013).  
 
With regard to the Veteran's low back disability claim, the service treatment records include treatment for and an assessment of acute low back pain.  The January 1998 enlistment examination indicates a normal clinical spine evaluation.  However, a July 2002 report reflects that the Veteran reported a football injury to his back prior to his service.  Since the Veteran contends that he has a low back disability that is related to his service, an examination should thereby be conducted to determine the nature and etiology of these complaints.  See 38 C.F.R. § 3.159.  In this regard, the Board observes that such examination was initially scheduled by the RO.  However, notice of the examination was sent to the wrong address.  Hence, another attempt to provide the Veteran with an examination in conjunction with his claim should be made.  

Upon remand, ongoing VA medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any relevant VA medical reports not already of record from December 2011 to the present and associate them with the claims file.  

2.  After associating all outstanding records with the claims folder, schedule the Veteran for an appropriate VA examination.  The examiner must review the claims file and should note that review in the report.  The examiner should review the Veteran's service medical records, post-service medical reports, and lay statements.  After a thorough review of the Veteran's records and a full clinical evaluation, the examiner should answer the following questions and identify the basis upon which the opinions are based:  

(a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea is proximately due to or the result of the service-connected hypertension or psychiatric disability.  

(b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea is aggravated (permanently increased in severity beyond the natural progress of the disorder) by the service-connected hypertension or psychiatric disability.  

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Schedule the Veteran for a VA joints examination to determine the nature and etiology of any current low back disability.  The claims folder should be reviewed and that review should be indicated in the examination report.  The rationale for all opinions should be provided.  Specifically, the examiner should provide the following information:

	(a)  The appropriate diagnosis(es) for any currently manifest low back disability(ies).

(b)  State whether there is clear and unmistakable evidence that the Veteran had a chronic low back disability that preexisted his military service, and if so

(c)  State whether there is clear and unmistakable evidence (undebatable) that the low back disability was not aggravated beyond its natural progression by service (i.e., did not undergo a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology that resolve with return to the baseline level of disability).  

(d)  If it is determined that the Veteran's low back disability did not clearly and unmistakably pre-exist service or that a pre-existing low back disability was not aggravated by his active service, the examiner should opine whether it is as least likely as not (a 50 percent probability or greater) that any currently manifest low back disability had its onset in service or is otherwise casually related to an in-service injury or disease.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case, and an appropriate period of time should be allowed for response before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

